Case 1:15-cr-00569-PKC Document 28 Filed 10/06/19 Page 1 of 1 PageID #: 126




  Chrysler Building
  405 Lexington Ave. 64th Fl.
  New York, NY 10174




BY ECF


Honorable Pamela K Chen                                             October 6, 2019
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                USA v. Bedoya 15 CR 569 (PKC)


        Dear Judge Chen:

        Because of some unique circumstances in this matter involving the codefendants I
write to respectfully request that the sentencing date for my client, defendant Luis Bedoya,
currently set for October 11, 2019 be adjourned six months to April 17, 2020. I have
consulted with the Government, which consents to this request.




                                                              Respectfully submitted,
                                                              /s/ M. Myers
                                                              Matthew D. Myers
                                                              Counsel for Luis Bedoya
